Exhibit 99.1 NR 17-03 THE PARIS COURT OF APPEAL DECIDES IN FAVOR OF GOLD RESERVE INC. SPOKANE, WASHINGTON, February 7, 2017 Gold Reserve Inc. (TSX.V: GRZ) (OTCQB: GDRZF) (“Gold Reserve” or the “Company”) announces that on February 7, 2017, the Paris Court of Appeal (the “Court”) rejected all of Venezuela’s arguments and issued a judgment dismissing the annulment applications filed by Venezuela pending before the French courts in relation to the arbitral award dated September 22, 2014 (the “Award”) rendered by the International Centre for Settlement of Investment Disputes (“ICSID”), against the Bolivarian Republic of Venezuela (“Venezuela”). At the Court in October 2014 and January 2015, respectively, Venezuela filed annulment applications regarding the Award and regarding the December 15, 2014 arbitral decision dismissing its request for rectification (the “Decision”). During the same period, the Company applied to the Court for exequatur of the Award, which entails recognition and enforcement of the Award in France. The Court issued the exequatur on January 29, 2015 declaring the Award to be recognized and enforceable in France. The Court considered and rejected each of the arguments raised by Venezuela, confirming that (a) the arbitral tribunal properly took jurisdiction over the matter, (b) the parties were treated equitably, and the rights of defense and the adversarial principles were respected, (c) the arbitral tribunal ruled within the mandate conferred upon it, and (d) the Award is not contrary to French international public policy. As a result, the Court has dismissed the annulment applications filed by Venezuela, and therefore the Award in the amount of $713,032,000 USD plus interest remains enforceable in France. The Court also ordered Venezuela to pay an amount of €150,000 for the Company’s legal fees and costs. Venezuela can consider the option of appealing the judgment before the French Cour de cassation, which is the court of final resort in the French judicial system. James Coleman, Chairman of the Board, stated, “Even though we prevailed in this matter we consider Venezuela our partner and look forward to satisfaction of the Settlement Agreement and advancing the development of the gold copper silver Siembra Minera Project (Brisas Cristinas).” Further information regarding the Company can be located at www.goldreserveinc.com, www.sec.gov, and www.sedar.com. Gold Reserve Inc.
